Filed 2/17/16 P. v. Trujillo CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C077510

         v.                                                                      (Super. Ct. No. 13F02230)

PATRICK TRUJILLO,

                   Defendant and Appellant.


         Appointed counsel for defendant Patrick Trujillo has asked this court to review the
record to determine whether there exist any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm defendant’s conviction. However, we
must remand the matter to the trial court to (1) specify the minimum mandatory fees,
fines, penalties, and assessments imposed and (2) amend the abstract of judgment to
include the amounts and statutory bases for all fines, fees, penalties, and assessments
imposed.



                                                             1
                                                 I
                          Summary of Facts and Procedural History
          We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
          Defendant was charged by amended information with failure to register as a sex
offender (Pen. Code, § 290.018--count one) and possession of methamphetamine (Health
& Saf. Code, § 11377, subd. (a)--count two).1 The amended information alleged
defendant served six prior prison terms (§ 667.5, subd. (b)), and incurred two prior
serious felony convictions within the meaning of section 1192.7, subdivision (c).
(§§ 1170.12, 667, subds. (b)-(i).)
          Pursuant to defendant’s plea of not guilty by reason of insanity, the trial court
appointed two doctors to determine defendant’s competency to stand trial.
          Over the course of the criminal proceedings, defendant filed a Pitchess2 motion
seeking discovery of law enforcement officers’ personnel records, and two separate
motions to substitute counsel pursuant to People v. Marsden (1970) 2 Cal.3d 118
(Marsden). After conducting an in camera examination of the Pitchess materials, the
trial court denied defendant’s motion. After conducting in camera hearings as to each
Marsden motion, the trial court found there was no showing of inadequate representation.
          The trial court heard and denied defendant’s motions to suppress evidence
(§ 1538.5) and exclude his prior statements due to an alleged violation of his Miranda3
rights.



1         Undesignated statutory references are to the Penal Code.
2         Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).
3         Miranda v. Arizona (1966) 384 U.S. 436 [16 L.Ed.2d 694] (Miranda).


                                                 2
       On August 20, 2014, defendant withdrew his guilty by reason of insanity plea and
entered a negotiated plea of no contest to count one and admitted one of the strike
allegations in exchange for a stipulated sentence of 32 months in state prison and
dismissal of the balance of charges and allegations against him. The factual basis to
substantiate the plea is as follows: On March 28, 1983, defendant was convicted of
assault with intent to commit rape, a felony. (§ 220.) As a result, he was required to
register as a convicted sex offender for life, and to do so each year within five working
days of his birthday. Defendant twice failed to do so (between January and April 2013)
in Sacramento County. The March 28, 1983, conviction is also the basis for the prior
strike conviction.
       Pursuant to defendant’s waiver of referral to the probation department and request
for immediate sentencing, the trial court sentenced defendant to serve 32 months in
prison as stipulated, awarded him 980 days of presentence custody credit (490 actual days
plus 490 conduct credits), and imposed fees and fines, including a restitution fine “in the
minimum amount of $300” (§ 1202.4), a $300 parole revocation fine, stayed pending
successful completion of parole (§ 1202.45), a $30 court facility fee (Gov. Code,
§ 70373), and a $40 court security fee. (§ 1465.8, subd. (a)(1).) The court also imposed
“[a]ny other and all mandatory fees” in their “minimum amounts.” In addition, the court
waived all nonmandatory fees and fines based on inability to pay.
       Defendant filed a timely notice of appeal. The court denied his request for a
certificate of probable cause. (§ 1237.5.)
                                             II
                                      Wende Review
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.




                                              3
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant. However, there are some
issues with the imposition of fees and fines that require us to remand the matter to the
trial court to specify the minimum mandatory fees and fines imposed and amend the
abstract of judgment to include the amounts and statutory bases for all fees and fines
imposed.
       First, the minimum restitution fine at the time of defendant’s offense was $280.
Although that minimum fine had been increased to $300 by the time of defendant’s
sentencing, defendant was still eligible to be sentenced under the prior minimum of $280.
(Stats. 2011, ch. 358, § 1, effective Jan. 1, 2012.) The trial court stated it was imposing
“[a] restitution fine in the minimum amount of $300.” The trial court also stated that
“[a]ny other and all mandatory fees will be set in minimum amounts.” In addition, the
trial court waived all nonmandatory fees based on defendant’s inability to pay. Based on
the trial court’s express statements, it seems clear the trial court intended to impose the
minimum restitution and parole revocation fines. That said, we note the abstract of
judgment reflects restitution and parole revocation fines in the amount of $280.4




4      While defendant did not object to the $300 minimum restitution and parole
revocation fines and the issue is arguably forfeited, it is clear from the record that the trial
court intended to impose only the minimum amounts for all mandatory fees, fines,
penalties, and assessments. Since we are remanding the matter to the trial court to
specify the minimum amounts of other mandatory fees, fines, penalties, and assessments
imposed, the trial court also can specify the minimum amount of the restitution and
parole revocation fines it intended to impose.


                                               4
       Next, the trial court imposed a restitution fine (§ 1202.4), a parole revocation fine
(§ 1202.45), a court facility fee (Gov. Code, § 70373), and a court security fee (§ 1465.8,
subd. (a)(1)). The abstract of judgment reflects the imposition of those mandatory fees
and fines. However, the court also imposed “[a]ny other and all mandatory fees” in their
“minimum amounts,” none of which is set forth on the record or reflected in the abstract.
       Failure to impose mandatory fees, fines, penalties, and assessments constitutes an
unauthorized sentence that may be corrected by an appellate court even in the absence of
an objection or argument below. (People v. Turner (2002) 96 Cal.App.4th 1409, 1413-
1415.) Despite our inherent authority to modify the judgment, we remand the matter to
the trial court to provide a “detailed recitation of all the fees, fines and penalties on the
record,” including their amounts and statutory bases. (People v. High (2004)
119 Cal.App.4th 1192, 1200.) “Although we recognize that a detailed recitation of all the
fees, fines and penalties on the record may be tedious, California law does not authorize
shortcuts. All fines and fees must be set forth in the abstract of judgment. [Citations.]”
(High, at p. 1200.)




                                               5
                                     DISPOSITION
       Defendant’s conviction is affirmed. The matter is remanded to the trial court to
(1) impose the mandatory fees, fines, penalties, and assessments in the minimum amounts
and (2) amend the abstract of judgment to reflect the amounts and statutory bases for all
fees, fines, penalties, and assessments imposed in accordance with People v. High, supra,
199 Cal.App.4th at pages 1200-1201. The trial court is directed to prepare an amended
abstract of judgment and to forward a certified copy to the Department of Corrections and
Rehabilitation.



                                                             /s/
                                                 HOCH, J.



We concur:



        /s/
BLEASE, Acting P. J.



        /s/
RENNER, J.




                                            6